DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “Disclosed are exemplary embodiments,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 11-14, 17-21, 23-25 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 10434445 (Ray et al.).
Claims 1 and 12 are near verbatim in scope (claim 1 is in a more specific/species form; claim 12 is a broader genus form; fully disclosing species claim 1 will fully disclose genus claim 12) and claim 19 is the method commensurate to produce the fabric in claim 12.
Regarding claims 1, 12 and 19; ‘445 discloses: A woven geotextile fabric and method of making geotextile fabric: comprising weaving a plurality of yarns including machine direction field yarns (warp/machine direction ‘other yarns’ in citation below), cross machine direction field yarns (weft/cross machine direction ‘other yarns’ in citation below), machine direction rib yarns (warp/machine direction ‘core sheath spun yarns’ in citation below), and cross machine direction rib yarns (weft/cross machine direction ‘core sheath spun yarns in citation below), wherein the plurality of yarns is integrally woven together such that the machine direction rib yarns and the cross machine direction rib yarns cooperatively define an integrated geotextile grid integrally within the woven geotextile fabric (Shown clearly in fig. 2 as a warp/weft woven fabric and further ‘445 discloses explicitly, “Disclosed herein are exemplary embodiments of woven geotextile filtration fabrics that include core-sheath spun yarns in either or both of the warp and weft directions (par. 9, detailed description)…. a woven geotextile filtration fabric may include core-sheath spun yarn in both the warp and weft directions. In this third example, the woven geotextile filtration fabric may consist of only core-sheath spun yarn in both the weft and warp directions. Alternatively, the example woven geotextile filtration fabrics described above may additionally include one or more other yarns in either or both of the warp and weft directions (par. 12, detailed description).”;
and the machine direction field yarns and the cross machine direction field yarns cooperatively define fabric areas in a field of the integrated geotextile grid generally between the machine direction rib yarns and the cross machine direction rib yarns (shown in fig. 2 and the inherent result of weaving a fabric that has two different types of yarns in both the warp and weft directions is a grid formed by the one type of warp and weft yarns and a remaining fabric formed by the other type of warp and weft yarns).
	Further claim 19 recites, the integrated geotextile grid increases tensile strength of the woven geotextile fabric without having to physically attach the integrated geotextile grid separately to the woven geotextile fabric.  ‘445 explicitly discloses, “The inventors hereof have recognized that using core-sheath spun yarns in either or both of the warp and weft directions allows the woven geotextile filtration fabrics to have a unique combination of filtering and strength. For example, a woven geotextile filtration fabric including core-sheath spun yarns in either or both of the warp and weft directions may be configured so as to have a really high sieve value generally seen with nonwoven filtration fabrics but while still having the strength of a woven fabric (par. 9, detailed description).”  The fabric is already disclosed as integrally weaving the core-sheath spun yarns/ribs in both the warp and weft directions without additional attachment step.  This citation also discloses the core-sheath spun yarns inherently increase the tensile strength of the overall fabric structure.
already cited above from ‘445; claimed warp and weft rib yarns are the disclosed core-sheath spun yarns and claimed warp and weft field yarns are the non-core sheath spun yarns.  ‘445 further discloses the other non-core sheath yarns having ‘about 1000 denier’; while core-sheath spun yarns disclosed as having core of 100-11,000 denier; this discloses claimed different densities and different types).
	Regarding claim 3, citations cited above already disclose and therefore show that the rib/core-sheath grid and yarns have higher tensile strength than the non-core sheath fabric field and yarns.
	Regarding claims 4 and 5, citations above already disclose integral warp and weft woven construction and warp and weft ribs/core-sheath/grid yarns/fabric having higher denier/thickness/strength than remaining non-core sheath/warp weft field yarns/fabric.
	Regarding claim 6, woven fabric disclosed above inherently will require “the machine direction rib yarns are woven at intermittent junctions relative to one or more of the other yarns of the plurality of yarns”; as claimed.

	Regarding claim 13, woven fabric disclosed above having core-sheath spun yarns in the warp and weft directions and non-core sheath spun yarns in the warp and weft direction of different type and density as cited above does inherently provide changing yarn type and density in both the machine and cross machine direction as claimed.
	Regarding claims 14 and 17, citations above already disclose integral warp and weft woven construction and warp and weft ribs/core-sheath/grid yarns having higher denier/thickness/strength than remaining non-core sheath/warp and weft field yarns.
	Regarding claim 18, citations above already disclose ‘the woven geotextile fabric comprises a plurality of yarns integrally woven together to thereby provide the woven geotextile fabric with the integrated ribbed geogrid, without having to manufacture the woven geotextile fabric separately from the integrated ribbed geogrid and without having to physically attach the integrated ribbed geogrid separately to the woven geotextile fabric.’.
	Regarding claim 20, woven fabric disclosed above having core-sheath spun yarns in the warp and weft directions and non-core sheath spun yarns in the warp and weft direction of different type and density as cited above does inherently provide 
	Regarding claim 21, woven fabric disclosed above having core-sheath spun yarns in the rib warp and weft directions and non-core sheath spun yarns in the field warp and weft direction of different type and density as cited above does inherently provide changing yarn type and density in both the machine and cross machine direction ribs and field fabric yarns, as claimed.  Further, citations above already disclose ‘the woven geotextile fabric comprises a plurality of yarns integrally woven together to thereby provide the woven geotextile fabric with the integrated ribbed geogrid, without having to manufacture the woven geotextile fabric separately from the integrated ribbed geogrid and without having to physically attach the integrated ribbed geogrid separately to the woven geotextile fabric.’.  Even further, citations above already disclose integral warp and weft woven construction and warp and weft ribs/core-sheath/grid yarns having higher denier/thickness/strength than remaining non-core sheath/warp and weft field yarns.
	Regarding claim 23, citations above already disclose integral warp and weft woven construction of both the so-called woven grid and woven field in both warp and weft directions.
	Regarding claim 24, the weaving disclosed and all weaving operations inherently comprise producing and preparing the plurality of yarns before weaving the plurality of yarns in the single operation on the weaving machine.
	Regarding claim 25, citations above already disclose integral warp and weft woven construction including insertion of warp and weft yarns and intermittent junctions .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 15, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘445 already cited above.
‘445 does disclose grid/rib yarns comprise polyethylene terephthalate filament yarns of claim 7 (pars. 14 and 15, detailed description); the grid/rib yarns in both warp and weft directions are core sheath spun yarns so they will have different cross sectional shapes than the non-core sheath yarns in both the warp and weft directions of claim 8; grid/rib warp and weft yarns comprise PET, round cross section (par. 13, 
‘445 does not fully disclose specifically claimed tenacity per denier of claim 7; number of ends warp yarns in the grid and field fabric areas of claims 8 and 9; the specifically claimed denier, tenacity, or end yarn count of the grid and field warp and weft yarns in claims 10, 15, and 16; nor the weaving density requirements of claim 22.
However, ‘445 does teach explicitly the highly variable nature of construction parameters of the yarns, materials, dimensions, weaving patterns (ends per inch is part of the weaving pattern), cross-sectional shapes, and fabric structures so as to adjust the end fabric to have the desired strength, dimensions, and properties for the specific end use.
Taken directly from ‘445, “Disclosed herein are exemplary embodiments of woven geotextile filtration fabrics that include core-sheath spun yarns in either or both of the warp and weft directions. In exemplary embodiments in which the woven geotextile filtration fabric includes core-sheath spun yarn in only the warp direction or the weft direction, the yarn in the other one of the warp direction or weft direction may comprise a wide range of other yarns, such as other types of spun yarns (e.g., ring-spun yarn, rotor-spun yarn, open-end spun yarn, etc.), multifilament yarns (e.g., polypropylene multifilament yarn, polyethylene terephthalate (PET) multifilament yarn, etc.), and/or monofilament yarn (e.g., polypropylene monofilament yarn, etc.). The inventors hereof other yarns may be used in other exemplary embodiments, such as yarns with higher or lower denier (e.g., core yarns of 100 denier to 11,000 denier that are single strands or bundled into strands of two or more strands, etc.), yarns with other cross-sectional shapes or geometries (e.g., noncircular, oval-shaped, etc.), yarns made out of other materials, tape yarns, fibrillated yarns, etc. Also, the warp and weft yarns may have the same denier, or they may have deniers different from each other (par. 13, detailed description)… the yarn in the other one of the warp direction or weft direction may comprise a wide range of other yarns, such as yarns with other cross-sectional shapes or geometries (e.g., noncircular, oval-shaped, etc.), yarns made out of other materials (e.g., polypropylene, polyethylene, polyester, nylon, rayon, different terpolymers, acrylic, aramid fibers, other raw material(s), etc.), yarns with a higher or lower denier than the core-sheath spun yarn, etc. (par. 17, detailed description)…
advantages of using core-sheath spun yarns in a woven geotextile filtration fabric are that the filament fibers and/or core structure of the yarns can be configured (e.g., engineered, designed, etc.) to achieve the strength and toughness needed in the fabric while the fiber can be configured (e.g., engineered, designed, etc.) to achieve the appearance and functional properties desired (par. 18, detailed description)...
The woven geotextile filtration fabric may be formed by layers of warp and weft yarns secured or interwoven together in a weave (e.g., a plain weave, etc.), construction, or pattern, which helps to enhance water flow and strength characteristics (par. 19, detailed description)…
  In exemplary embodiments, the warp yarns and weft yarns may have different cross-sectional shapes. In some exemplary embodiments, the weft yarns have a round, substantially circular cross-sectional shape, and the warp yarns have an oval cross-sectional shape with a width greater than its thickness or height. Alternatively, other embodiments may include warp and weft yarns that have the same cross-sectional shapes or geometries. For example, the warp and weft yarns may both have an oval or round cross-sectional shape. Alternative embodiments may include a woven geotextile filtration fabric having warp and/or weft yarns with other or additional cross-sectional shapes, geometries, and/or sizes (par. 20, detailed description)…
Alternatively, other core-sheath spun yarns may be used in other exemplary embodiments, such as core-sheath spun yarns with higher or lower denier, core-sheath spun yarns with other cross-sectional shapes or geometries (e.g., noncircular, oval-shaped, etc.), core-sheath spun yarns made out of other materials, core-sheath spun 
Specific dimensions, specific materials, and/or specific shapes disclosed herein are example in nature and do not limit the scope of the present disclosure (par. 46, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify of construction parameters of the yarns, materials, dimensions, weaving patterns/densities, cross-sectional shapes, and fabric structures so as to adjust the end fabric to have the desired strength, dimensions, and properties as taught by ‘445 to arrive at the desired functional properties of the fabric for the specific desired end use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various textiles are attached to establish the general state of the art.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732